Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 20, 2018

                                    No. 04-17-00811-CV

                Richard O. WEED, Timothy A. Weed, and Rees R. Oliver, III,
                                     Appellants

                                              v.

 FROST BANK, Individually and as Independent Executor of the Estate of Rees R. Oliver, Jr.
                                     Deceased,
                                     Appellees

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2011-PC-2024A
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

       Appellants’ motion for extension of time to file their motion for rehearing is GRANTED.
Appellants’ motion for rehearing is due December 14, 2018.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court